Name: 2010/711/EU: Commission Decision of 23Ã November 2010 on an additional Union financial contribution for 2010 towards expenditure incurred by Member States for certain projects in the field of fisheries control, inspection and surveillance (notified under document C(2010) 7996)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  fisheries;  EU finance;  international law;  information and information processing
 Date Published: 2010-11-25

 25.11.2010 EN Official Journal of the European Union L 309/7 COMMISSION DECISION of 23 November 2010 on an additional Union financial contribution for 2010 towards expenditure incurred by Member States for certain projects in the field of fisheries control, inspection and surveillance (notified under document C(2010) 7996) (Only the Danish, Dutch, English, Estonian, French, German, Greek, Italian, Latvian, Maltese, Polish, Portuguese, Romanian, Spanish, Swedish texts are authentic) (2010/711/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Based upon the requests for Union co-finance that have been submitted by Member States in their fisheries control programmes for 2010, the Commission has adopted Decision 2010/352/EU (2), which has left some of the 2010 budget available for fisheries control unused. (2) That unused part of the 2010 budget should now be allocated by a new Decision. (3) In conformity with Article 21(2) of Regulation (EC) No 861/2006, Member States have been asked to submit programmes related to additional funding in the priority areas defined by the Commission, i.e. automation and management of data, new technologies, and seminars in the area of illegal, unreported and unregulated (IUU) fishing. (4) On that basis requests in the programmes for Union funding related to actions such as pilot projects, training and exchange programmes as well as the construction of patrol vessels and aircrafts, have been rejected since they were not dedicated to the priority areas defined above. (5) Within the priority areas indicated by the Commission, not all the eligible expenditure in the programmes could be retained, due to budgetary restraints. The Commission selected the projects to be co-financed on the grounds that they were in conformity with the priorities defined by the Commission. Concerning electronic recording and reporting devices, a priority was given to devices combining ERS and VMS functions (6) Applications concerning actions listed in Article 8(a) of Regulation (EC) No 861/2006 may qualify for Union funding. (7) Applications for Union funding are to comply with the rules set out in Commission Regulation (EC) No 391/2007 (3). (8) It is appropriate to fix the maximum amounts and the rate of the Union financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (9) In order to encourage investment in the priority actions defined by the Commission and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to the abovementioned priority areas should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (10) In order to qualify for the contribution, automatic localisation devices should satisfy the requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (4). (11) In order to qualify for the contribution, electronic recording and reporting devices on board fishing vessels should satisfy the requirements laid down by Commission Regulation (EC) No 1077/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007 (5). (12) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Union financial contribution for 2010 towards expenditure incurred by Member States for 2010 in implementing certain projects on monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(a) of Regulation (EC) No 861/2006. It establishes the amount of the Union financial contribution for each Member State, the rate of the Union financial contribution and the conditions on which such contribution may be granted. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2014. Payments made by a Member State after that deadline shall not be eligible for reimbursement. Unused budgetary appropriations related to this Decision shall be de-committed at the latest by 31 December 2015. Article 3 New technologies and IT networks Expenditure incurred, in respect of projects referred to in Annex I, on the setting up of new technologies and IT networks, in order to allow efficient and secure collection and management of data in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 4 Automatic localisation devices 1. Expenditure incurred, in respect of projects referred to in Annex II, on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be limited to EUR 2 500 per vessel. 3. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Regulation (EC) No 2244/2003. Article 5 Electronic recording and reporting systems Expenditure incurred, in respect of projects referred to in Annex III, on the development, purchase, and installation of, as well as technical assistance for, the components necessary for electronic recording and reporting systems (ERS), in order to allow efficient and secure data exchange related to monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 6 Electronic recording and reporting devices 1. Expenditure incurred, in respect of projects referred to in Annex IV, on the purchase and fitting on board of fishing vessels of ERS devices enabling vessels to record and report electronically to a Fisheries Monitoring Centre data on fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be limited to EUR 3 000 per vessel, without prejudice to paragraph 4. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established under Regulation (EC) No 1077/2008. 4. In case of devices combining ERS and VMS functions, and fulfilling the requirements laid down in Regulations (EC) No 2244/2003 and (EC) No 1077/2008, the financial contribution referred to in paragraph 1 of this Article shall be limited to EUR 4 500. Article 7 Initiatives raising awareness of CFP rules Expenditure incurred, in respect of projects referred to in Annex V, on initiatives including seminar and media tools aimed at enhancing awareness among fishermen and other players such as inspectors, public prosecutors and judges, as well as among the general public, on the need to fight illegal, unreported and unregulated (IUU) fishing and to implement the new control Regulation, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 8 Total maximum Union contribution per Member State The total planned expenditure, the total expenditure for projects selected under this Decision, and the total maximum Union contribution per Member State allocated under this Decision are as follows: (in EUR) Member State Expenditure planned in the additional national fisheries control programme for 2010 Expenditure for projects selected under this Decision Maximum Union contribution Belgium 235 000 222 500 195 000 Denmark 2 284 608 907 124 816 412 Germany 1 367 695 1 151 035 1 035 932 Estonia 161 803 89 835 80 852 Ireland 2 145 000 580 000 330 000 Greece 9 150 000 1 800 000 1 620 000 Spain 400 000 0 0 France 7 429 203 2 424 000 2 181 600 Italy 10 890 000 4 040 000 3 636 000 Cyprus 100 000 70 000 63 000 Latvia 11 459 0 0 Malta 358 029 8 460 7 614 Netherlands 2 085 000 157 500 141 750 Poland 1 091 633 922 493 830 243 Portugal 3 105 763 2 408 000 1 354 500 Romania 30 500 0 0 Sweden 1 674 595 103 541 93 187 United Kingdom 1 610 375 1 178 824 1 060 940 Total 44 130 664 16 063 311 13 447 030 Article 9 Addressees This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 23 November 2010. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 160, 26.6.2010, p. 11. (3) OJ L 97, 12.4.2007, p. 30. (4) OJ L 333, 20.12.2003, p. 17. (5) OJ L 295, 4.11.2008, p. 3. ANNEX I NEW TECHNOLOGIES AND IT NETWORKS (in EUR) Member State and project code Expenditure planned in the additional national fisheries control programme for 2010 Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/10/04 200 000 200 000 180 000 Sub-Total 200 000 200 000 180 000 Denmark DK/10/15 67 194 67 194 60 475 DK/10/16 33 597 0 0 DK/10/17 1 343 887 0 0 Sub-Total 1 444 679 67 194 60 475 Germany DE/10/22 24 000 0 0 DE/10/23 14 000 0 0 Sub-Total 38 000 0 0 Estonia EE/10/07 10 898 0 0 Sub-Total 10 898 0 0 Ireland IE/10/13 75 000 0 0 IE/10/14 300 000 0 0 IE/10/15 70 000 0 0 IE/10/16 100 000 0 0 IE/10/22 340 000 0 0 Sub-Total 885 000 0 0 Greece EL/10/13 2 000 000 0 0 EL/10/14 800 000 0 0 Sub-Total 2 800 000 0 0 Spain ES/10/08 400 000 0 0 Sub-Total 400 000 0 0 France FR/10/12 3 340 000 0 0 Sub-Total 3 340 000 0 0 Italy IT/10/12 340 000 340 000 306 000 IT/10/13 1 100 000 0 0 IT/10/14 1 850 000 0 0 Sub-Total 3 290 000 340 000 306 000 Cyprus CY/10/04 30 000 0 0 Sub-Total 30 000 0 0 Latvia LV/10/01 11 459 0 0 Sub-Total 11 459 0 0 Malta MT/10/01 314 825 0 0 Sub-Total 314 825 0 0 Netherlands NL/10/18 340 000 0 0 Sub-Total 340 000 0 0 Poland PL/10/05 7 346 0 0 PL/10/06 4 897 0 0 Sub-Total 12 244 0 0 Portugal PT/10/01 148 050 0 0 Sub-Total 148 050 0 0 Romania RO/10/08 14 000 0 0 RO/10/09 6 000 0 0 RO/10/10 7 500 0 0 Sub-Total 27 500 0 0 Sweden SE/10/11 103 541 103 541 93 187 SE/10/12 350 000 0 0 SE/10/13 500 000 0 0 Sub-Total 953 541 103 541 93 187 United Kingdom UK/10/63 3 662 0 0 UK/10/65 5 772 0 0 UK/10/66 11 765 0 0 UK/10/70 8 235 0 0 UK/10/73 4 706 0 0 UK/10/74 706 0 0 UK/10/75 5 529 0 0 Sub-Total 40 375 0 0 Total 14 286 571 710 735 639 662 ANNEX II AUTOMATIC LOCALISATION DEVICES (in EUR) Member State and project code Expenditure planned in the additional national fisheries control programme for 2010 Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/10/05 12 500 0 0 Sub-Total 12 500 0 0 Germany DE/10/20 12 000 0 0 DE/10/33 66 660 0 0 Sub-Total 78 660 0 0 Estonia EE/10/05 40 905 0 0 Sub-Total 40 905 0 0 Ireland IE/10/20 160 000 0 0 Sub-Total 160 000 0 0 Greece EL/10/15 3 360 000 0 0 EL/10/16 950 000 0 0 EL/10/17 240 000 0 0 Sub-Total 4 550 000 0 0 France FR/10/10 1 520 000 0 0 Sub-Total 1 520 000 0 0 Italy IT/10/15 3 300 000 0 0 IT/10/16 600 000 0 0 Sub-Total 3 900 000 0 0 Cyprus CY/10/05 70 000 70 000 63 000 Sub-Total 70 000 70 000 63 000 Malta MT/10/02 22 000 0 0 MT/10/03 12 744 0 0 Sub-Total 34 744 0 0 Netherlands NL/10/16 87 500 0 0 Sub-Total 87 500 0 0 Romania RO/10/05 3 000 0 0 Sub-Total 3 000 0 0 Sweden SE/10/14 401 222 0 0 SE/10/15 112 750 0 0 Sub-Total 513 972 0 0 United Kingdom UK/10/100 20 588 0 0 UK/10/103 250 000 0 0 UK/10/105 120 588 0 0 Sub-Total 391 176 0 0 Total 11 362 457 70 000 63 000 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (in EUR) Member State and project code Expenditure planned in the additional national fisheries control programme for 2010 Expenditure for projects selected under this Decision Maximum Union contribution Germany DE/10/26 50 000 0 0 DE/10/29 50 000 0 0 Sub-Total 100 000 0 0 Ireland IE/10/18 100 000 100 000 90 000 IE/10/21 520 000 0 0 Sub-Total 620 000 100 000 90 000 France FR/10/11 145 203 0 0 Sub-Total 145 203 0 0 Netherlands NL/10/15 1 500 000 0 0 Sub-Total 1 500 000 0 0 Poland PL/10/07 61 217 61 217 55 096 PL/10/08 14 693 0 0 PL/10/09 48 974 48 974 44 076 Sub-Total 124 884 110 191 99 172 Sweden SE/10/16 207 082 0 0 Sub-Total 207 082 0 0 Total 2 697 169 210 191 189 172 ANNEX IV ELECTRONIC RECORDING AND REPORTING DEVICES (in EUR) Member State and project code Expenditure planned in the additional national fisheries control programme for 2010 Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/10/06 22 500 22 500 15 000 Sub-Total 22 500 22 500 15 000 Denmark DK/10/20 839 930 839 930 755 937 Sub-Total 839 930 839 930 755 937 Germany DE/10/28 349 965 349 965 314 969 DE/10/30 612 070 612 070 550 863 DE/10/31 84 000 84 000 75 600 DE/10/32 105 000 105 000 94 500 Sub-Total 1 151 035 1 151 035 1 035 932 Estonia EE/10/06 110 000 89 835 80 852 Sub-Total 110 000 89 835 80 852 Ireland IE/10/19 480 000 480 000 240 000 Sub-Total 480 000 480 000 240 000 Greece EL/10/18 1 800 000 1 800 000 1 620 000 Sub-Total 1 800 000 1 800 000 1 620 000 France FR/10/09 2 424 000 2 424 000 2 181 600 Sub-Total 2 424 000 2 424 000 2 181 600 Italy IT/10/17 3 700 000 3 700 000 3 330 000 Sub-Total 3 700 000 3 700 000 3 330 000 Netherlands NL/10/17 157 500 157 500 141 750 Sub-Total 157 500 157 500 141 750 Poland PL/10/10 305 598 305 598 275 038 PL/10/11 59 503 59 503 53 553 PL/10/12 447 200 447 200 402 480 PL/10/13 21 500 0 0 PL/10/14 35 000 0 0 PL/10/15 85 705 0 0 Sub-Total 954 506 812 301 731 071 Portugal PT/10/02 2 408 000 2 408 000 1 354 500 Sub-Total 2 408 000 2 408 000 1 354 500 United Kingdom UK/10/76 70 588 70 588 63 529 UK/10/99 16 471 16 471 14 824 UK/10/101 200 000 200 000 180 000 UK/10/102 795 294 795 294 715 765 UK/10/104 96 471 96 471 86 824 Sub-Total 1 178 824 1 178 824 1 060 941 Total 15 226 294 15 063 924 12 547 582 ANNEX V INITIATIVES RAISING AWARENESS OF CFP RULES (in EUR) Member State and project code Expenditure planned in the additional national fisheries control programme for 2010 Expenditure for projects selected under this Decision Maximum Union contribution Malta MT/10/06 8 460 8 460 7 614 Sub-Total 8 460 8 460 7 614 Portugal PT/10/04 549 713 0 0 Sub-Total 549 713 0 0 Total 558 173 8 460 7 614